Citation Nr: 1200492	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran had active service from July 1967 to July 1970. 

This matter originally came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, found that the Veteran was not entitled to service connection for a heart condition.  

In an August 2010 decision, the Board denied service connection a heart disability, to include as secondary to diabetes mellitus; denied service connection for hypertension; and found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of service connection for a low back disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 18, 2011, Order, granted the parties' Joint Motion for remand (JMR), vacating only that part of the Board's August 2010 decision denying service connection for a heart disability. 

The issue has been re-characterized to comport to the evidence of record and the April 2011 JMR.   


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has CAD and was presumptively exposed to herbicides during his service in the Republic of Vietnam during the Vietnam War Era.

2.  CAD is presumptively recognized by VA as being causally related to herbicides used in the Republic of Vietnam.



CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include coronary artery disease (CAD), have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011); 75 Fed. Reg. 53, 202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for a heart disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks service connection for CAD, and contends that he is entitled to presumptive service connection for CAD as a Veteran who served in Vietnam during the Vietnam War. 

The April 2011 Court Order and JMR notes that in denying the Veteran's claim in August 2010, the Board failed to follow a November 2009 VA Memorandum that provided a stay for all claims that may be granted under planned changes to VA regulations providing presumptive service connection for ischemic heart disease.  

During the pendency of the Veteran's claim, VA amended its regulations concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease, including CAD (including coronary spasm), and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's personnel records, namely his Form DD-214 and deployment records, show that he had service in Vietnam during the Vietnam Era during his July 1967 to July 1970 period of service.  He was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  Thus, he is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307. 

The analysis may be stated briefly.  The competent medical evidence of record clearly shows that the Veteran currently has CAD.  Specifically, a June 2005 VA treatment record notes that he was status post stent placement in his left anterior descending (LAD) artery in February 2005.  September 2005 and February 2008 VA examination reports note that, following physical examinations and reviews of the evidence of record, including echocardiograms, the Veteran was given impressions of coronary artery disease (CAD).  

Thus, because the Veteran currently has CAD and was presumptively exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6), presumptive service connection pursuant to the newly revisited 38 C.F.R. § 3.309(e) for a heart disability, to include CAD, is warranted. 


ORDER

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD), is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


